CHIEF JUSTICE ROBERTSON
delivered the opinion op the court.
Section 4, chapter 37, Revised Statutes, 1 Stanton, 498, provides, in effect, that when a will directs that the executor shall not be required to give security, none shall be required by tbe county court, unless demanded by some person interested in the testator’s estate, or adjudged necessary by the court itself on its own view.
In this case the persons moving for security are not even alleged to have such interest, and the court said that none was necessary.
*505But, however erroneous therefore the order may have been requiring security, this preliminary order, not yet enforced, was not final, and this court has no jurisdiction therefore to reverse it. And had it been executed by the removal of the executor the appeal should have been first to the circuit court.
Wherefore the appeal is dismissed for want of jurisdiction.